Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 5

TO

CREDIT AGREEMENT

THIS AMENDMENT NO. 5 TO CREDIT AGREEMENT (the “Amendment”) is made as of
August 27, 2007 by and among Central Garden & Pet Company, a Delaware
corporation (the “Company”), the institutions listed on the signature pages
hereto and JPMorgan Chase Bank, National Association, as the administrative
agent for the “Lenders” referred to below (the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the “Credit Agreement” referred to below.

W I T N E S S E T H:

WHEREAS, the signatories hereto are parties to that certain Credit Agreement,
dated as of February 28, 2006, among the Company, the Subsidiary Borrowers from
time to time parties thereto, the financial institutions from time to time
parties thereto (the “Lenders”) and the Administrative Agent (as amended by
Amendment No. 1 thereto dated as of May 16, 2006, Amendment No. 2 thereto dated
as of August 24, 2006, Amendment No. 3 thereto dated as of December 8, 2006,
Amendment No. 4 thereto dated as of March 15, 2007 and as the same may from time
to time be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”);

WHEREAS, the parties hereto have agreed to amend the Credit Agreement on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Lenders and the Administrative Agent have agreed to the following amendment to
the Credit Agreement.

1. Amendments. Effective as of the date hereof and subject to the satisfaction
of the conditions precedent set forth in Section 2 below, the Credit Agreement
is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
new definitions in the appropriate alphabetical locations:

“Equity Issuance” means the issuance or sale by the Company of any of its Equity
Interests.

“Equity Redemption” means the purchase, redemption, retirement, acquisition,
cancellation or termination by the Company of any of its Equity Interests.

(b) The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

1



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day:

(a) with respect to any Tranche B Term Loan that is an ABR Loan, (i) if the
Leverage Ratio is greater than or equal to 4.5 to 1.0, 0.75% per annum and
(ii) if the Leverage Ratio is less than 4.5 to 1.0, 0.50% per annum;

(b) with respect to any Tranche B Term Loan that is a Eurocurrency Loan, (i) if
the Leverage Ratio is greater than or equal to 4.5 to 1.0, 1.75% per annum and
(ii) if the Leverage Ratio is less than 4.5 to 1.0, 1.50% per annum; and

(c) with respect to any ABR Loan or Eurocurrency Loan that is a Revolving Loan,
or with respect to the Letter of Credit participation fees described in
Section 2.12(b)(i) or the commitment fees payable hereunder, as the case may be,
the applicable rate per annum set forth below under the caption “Revolving Loan
ABR Spread”, “Revolving Loan Eurocurrency Spread and Letter of Credit
Participation Fees” or “Commitment Fee Rate,” as the case may be, based upon the
Leverage Ratio as reflected in the then most recently delivered Financials:

 

Pricing
Level:   

Total Leverage Ratio:

   Revolving Loan ABR
Spread:  

Revolving Loan
Eurocurrency Spread
and

Letter of Credit
Participation Fees:

  Commitment Fee Rate: Level I    Less than 2.0 to 1.0    0.00%   0.75%   0.175%
Level II    Greater than or equal to 2.0 to 1.0 but less than 2.5 to 1.0   
0.00%   0.875%   0.20% Level III    Greater than or equal to 2.5 to 1.0 but less
than 3.0 to 1.0    0.00%   1.00%   0.225% Level IV    Greater than or equal to
3.0 to 1.0 but less than 3.5 to 1.0    0.00%   1.125%   0.25% Level V    Greater
than or equal to 3.5 to 1.0 but less than 4.0 to 1.0    0.125%   1.25%   0.275%
Level VI    Greater than or equal to 4.0 to 1.0 but less than 4.5 to 1.0   
0.25%   1.375%   0.30% Level VII    Greater than or equal to 4.5 to 1.0   
0.375%   1.50%   0.35%

For purposes of, and notwithstanding, the foregoing clauses (a) through (c),

(i) if at any time the Company fails to deliver the Financials required under
Section 5.01(a) or 5.01(b) on or before the date such Financials are due,
Pricing Level VII shall be deemed applicable until five (5) Business Days after
such Financials are actually delivered, after which the Applicable Rate shall be
determined in accordance with the foregoing clauses (a) through (c);

 

2



--------------------------------------------------------------------------------

(ii) adjustments, if any, to the Applicable Rate then in effect shall be
effective five (5) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change); and

(iii) each determination of the Applicable Rate for purposes of the foregoing
clauses (a) through (c) made by the Administrative Agent in accordance with the
foregoing shall be conclusive and binding on the Borrowers and each Lender
(absent manifest error).

(c) Clause (b) of the definition of “Consolidated EBITDA” set forth in
Section 1.01 of the Credit Agreement is hereby amended to delete the “and”
immediately preceding clause (vi) thereof and to substitute “,” therefor and to
insert a new clause (vii) therein immediately following clause (vi) thereof as
follows:

and (vii) non-cash charges related to stock-based compensation expenses for such
period

(d) Clause (c) of the definition of “Consolidated EBITDA” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(c) without duplication and to the extent included in determining such
Consolidated Net Income, (i) extraordinary non-cash gains realized other than in
the ordinary course of business and (ii) the amount of any subsequent cash
payments in respect of any non-cash charges related to stock-based compensation
expenses described in the preceding clause (b)(vii) deducted in arriving at
Consolidated EBITDA for any period, all calculated for the Company and its
Subsidiaries in accordance with GAAP on a consolidated basis.

(e) The second sentence of Section 2.11(b)(ii) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

Notwithstanding the foregoing, (A) Net Proceeds from any such issuance or sale
of Equity Interests with respect to which the Company shall have given the
Administrative Agent written notice, within five (5) Business Days of receipt of
such Net Proceeds, of its intention to use such Net Proceeds within one hundred
eighty (180) days following such sale or issuance to finance a Permitted
Acquisition, shall not be subject to the provisions of the first sentence of
this Section 2.11(b)(ii) unless and to the extent that such applicable period
shall have expired without such Net Proceeds being used for such Permitted
Acquisition, (B) Net Proceeds from any Equity Issuance with respect to which the
Company shall have given the Administrative Agent written notice, within five
(5) Business Days of receipt of such Net Proceeds, of its intention to use such
Net Proceeds within one hundred twenty (120) days following such Equity Issuance
to effect an Equity Redemption within such time shall not be subject to the
provisions of the first sentence of this Section 2.11(b)(ii) unless and to the
extent that such applicable period shall have

 

3



--------------------------------------------------------------------------------

expired without such Net Proceeds being used for such purpose and (C) Net
Proceeds from any Equity Issuance shall not be subject to the first sentence to
this Section 2.11(b)(ii) to the extent of the aggregate amount expended by the
Company to effect an Equity Redemption that occurs within one hundred twenty
(120) days prior to the date of such Equity Issuance.

(f) Section 6.06 of the Credit Agreement is hereby amended to insert the
following at the end thereof:

Notwithstanding the foregoing and for the avoidance of doubt, when calculating
the amount of Restricted Payments made during the term of this Agreement or any
fiscal year, as appropriate, for the purpose of determining usage of the Maximum
Restricted Payment Amount, all as more specifically described in Section 6.06(d)
above, the amount of Restricted Payments attributable to any Equity Redemption
shall be reduced by the Net Proceeds of any Equity Issuance which occurs within
one hundred twenty (120) days prior to or within one hundred (120) days
following the date of such Equity Redemption to the extent that such Net
Proceeds have not been previously applied to reduce the amount of an Equity
Redemption pursuant to this sentence.

(g) Section 6.13 of the Credit Agreement is hereby amended to delete the
reference to “$60,000,000” set forth therein and to substitute “(i) for the
fiscal year of the Company ending September 30, 2007, $70,000,000 and (ii) for
any other fiscal year of the Company, $60,000,000” in lieu thereof.

(h) Clauses (D) and (E) of Section 6.15(a) of the Credit Agreement are hereby
amended and restated in their entirety and a new clause (F) is hereby inserted
as follows:

(D) 2.50 to 1.00 commencing with and for the fiscal quarter ending in September
2007 through the fiscal quarter ending in June 2008;

(E) 2.75 to 1.00 commencing with and for the fiscal quarter ending in September
2008 through the fiscal quarter ending in June 2009; and

(F) 3.00 to 1.00 commencing with and for the fiscal quarter ending in September
2009 and for each fiscal quarter thereafter.

(i) Clauses (D), (E), (F) and (G) of Section 6.15(b) of the Credit Agreement are
hereby amended and restated in their entirety as follows:

(D) 5.00 to 1.00 commencing with and for the fiscal quarter ending in September
2007 through the fiscal quarter ending in June 2008;

(E) 4.75 to 1.00 commencing with and for the fiscal quarter ending in September
2008 through the fiscal quarter ending in June 2009;

(F) 4.50 to 1.00 commencing with and for the fiscal quarter ending in September
2009 through the fiscal quarter ending in June 2010; and

 

4



--------------------------------------------------------------------------------

(G) 4.00 to 1.00 for the fiscal quarter ending in September 2010 and for each
fiscal quarter thereafter.

2. Conditions of Effectiveness. This Amendment shall become effective as of the
date hereof if, and only if, the Administrative Agent shall have received:
(a) executed copies of this Amendment from the Company and the Required Lenders;
(b) executed copies of the Reaffirmation attached hereto in the form of Exhibit
A from the existing Subsidiary Guarantors; and (c) all fees agreed to be paid by
the Company in connection with this Amendment.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:

(a) The Company has the power and authority and legal right to execute and
deliver this Amendment and the Credit Agreement (as modified hereby) and to
perform its obligations hereunder and thereunder. The execution and delivery by
the Company of this Amendment and the performance of its obligations hereunder
and under the Credit Agreement (as modified hereby) have been duly authorized by
proper proceedings, and this Amendment and the Credit Agreement (as modified
hereby) constitute legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) Neither the execution and delivery by the Company of this Amendment, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof or of the Credit Agreement (as modified hereby) (i) will
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (ii) will violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(iii) will violate or result in a default under any indenture, agreement or
other instrument binding upon the Company or any of its Subsidiaries or its
assets (including, without limitation, the Senior Subordinated Note Indenture
and the Senior Subordinated Notes), or give rise to a right thereunder to
require any payment to be made by the Company or any of its Subsidiaries or
(iv) will result in the creation or imposition of any Lien on any asset of the
Company or any of its Subsidiaries.

(c) As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default has occurred and is continuing and (ii) the representations and
warranties of the Company set forth in the Credit Agreement (as modified hereby)
and the other Loan Documents are true and correct in all material respects (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date).

4. Reference to and Effect on the Credit Agreement and Loan Documents.

(a) Upon the effectiveness of this Amendment, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference

 

5



--------------------------------------------------------------------------------

to the Credit Agreement as modified hereby. This Amendment is a Loan Document
pursuant to the Credit Agreement and shall (unless expressly indicated herein or
therein) be construed, administered, and applied, in accordance with all of the
terms and provisions of the Credit Agreement.

(b) The Company (i) agrees that this Amendment and the transactions contemplated
hereby shall not limit or diminish the obligations of the Company arising under
or pursuant to the Credit Agreement and the other Loan Documents to which it is
a party, (ii) reaffirms its obligations under the Credit Agreement and each and
every other Loan Document to which it is a party (including, without limitation,
each applicable Collateral Document), (iii) reaffirms all Liens on the
Collateral which have been granted by it in favor of the Administrative Agent
(for itself and the other Holders of Secured Obligations) pursuant to any of the
Loan Documents, and (iv) acknowledges and agrees that, except as specifically
modified above, the Credit Agreement and all other Loan Documents executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or the Lenders, nor constitute a waiver of or
consent to any modification of any provision of the Credit Agreement or any
other Loan Documents executed and/or delivered in connection therewith.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by means of facsimile
or electronic transmission), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.

*******

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

CENTRAL GARDEN & PET COMPANY,

as the Company

By:   /s/ Roger J. Fleischmann, Jr. Name:   Roger J. Fleischmann, Jr. Title:  
Vice President and Treasurer

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent, the Issuing Bank, the Swingline Lender and a Lender

By:   /s/ Stephen C. Price Name:   Stephen C. Price Title:   Managing Director

BANK OF AMERICA, N.A.,

as Syndication Agent and a Lender

By:   /s/ J. Casey Cosgrove Name:   J. Casey Cosgrove Title:   Vice President

CIBC WORLD MARKETS CORP.,

as a Co-Documentation Agent

By:   /s/ Leonardo Fernandez Name:   Leonardo Fernandez Title:   Executive
Director CIBC INC., as a Lender By:   /s/ Leonardo Fernandez Name:   Leonardo
Fernandez

Signature Page to Amendment No. 5

to Central Garden & Pet Company Credit Agreement



--------------------------------------------------------------------------------

Title:   Authorized Signatory CANADIAN IMPERIAL BANK OF COMMERCE, as an Issuing
Bank with respect to the Existing Letters of Credit By:   /s/ Leonardo Fernandez
Name:   Leonardo Fernandez Title:   Authorized Signatory SUNTRUST BANK, as an
Issuing Bank with respect to the Existing Letters of Credit, a Co-Documentation
Agent and a Lender By:   /s/ Hugh Brown Name:   Hugh Brown Title:   Director

WELLS FARGO BANK, N.A.,

as a Lender

By:   /s/ Meggie Chichioco Name:   Meggie Chichioco Title:   Senior Vice
President

HARRIS N.A.,

as a Lender

By:   /s/ Jennifer Wendrow Name:   Jennifer Wendrow Title:   Vice President

Signature Page to Amendment No. 5

to Central Garden & Pet Company Credit Agreement



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”
NEW YORK BRANCH,

as a Lender

By:   /s/ Marina Kremer Name:   Marina Kremer Title:   Vice President By:   /s/
Wenchi Hu Name:   Wenchi Hu Title:   Executive Director

BNP PARIBAS,

as a Lender

By:   /s/ Jamie Dillon Name:   Jamie Dillon Title:   Managing Director By:   /s/
Sandy Bertram Name:   Sandy Bertram Title:   Vice President

LASALLE BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Adam F. Lutastanski Name:   Adam F. Lutastanski Title:   VP

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Lender

By:   /s/ Dwayne Coker Name:   Dwayne Coker Title:   Duly Authorized Signatory

Signature Page to Amendment No. 5

to Central Garden & Pet Company Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Thomas M. Harper Name:   Thomas M. Harper Title:   Senior Vice
President

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Conan Schleicher Name:   Conan Schleicher Title:   Vice President

COBANK, ACB,

as a Lender

By:   /s/ S. Richard Dill Name:   S. Richard Dill Title:   Vice President

CALYON NEW YORK BRANCH,

as a Lender

By:   /s/ Richard Laborie Name:   Richard Laborie Title:   Director By:   /s/
Michael Regan Name:   Michael Regan Title:   Managing Director

Signature Page to Amendment No. 5

to Central Garden & Pet Company Credit Agreement



--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF AMERICA, PCA,

as a Lender

By:   /s/ Steve L. Moore Name:   Steve L. Moore Title:   Vice-President

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA,

as a Lender

By:   /s/ Curtis Flammini Name:   Curtis Flammini Title:   Vice-President

AGFIRST FARM CREDIT BANK,

as a Lender

By:   /s/ Steven J. O’Shea Name:   Steven J. O’Shea Title:   Vice President

NACM CLO I,

as a Lender

By:   /s/ Joanna Willars Name:   Joanna Willars Title:   Authorized Signatory

PACIFIC CDO VI, LTD.,

as a Lender

By:   /s/ Amy Adler Name:   Amy Adler Title:   Vice President

Signature Page to Amendment No. 5

to Central Garden & Pet Company Credit Agreement



--------------------------------------------------------------------------------

BLUE SHIELD OF CALIFORNIA

as a Lender

By:   /s/ Alex Guang Yu Name:   Alex Guang Yu Title:   Authorized Signatory

FRANKLIN CLO V, LTD

as a Lender

By:   /s/ Alex Guang Yu Name:   Alex Guang Yu Title:   Authorized Signatory

FRANKLIN FLOATING RATE DAILY ACCESS FUND

as a Lender

By:   /s/ Alex Guang Yu Name:   Alex Guang Yu Title:   Authorized Signatory

FRANKLIN TEMPLETON FEDERATION INCOME TRUST,

as a Lender

By:   /s/ Alex Guang Yu Name:   Alex Guang Yu Title:   Authorized Signatory

FRANKLIN TOTAL RETURN FUND

as a Lender

By:   /s/ Alex Guang Yu Name:   Alex Guang Yu Title:   Authorized Signatory

Signature Page to Amendment No. 5

to Central Garden & Pet Company Credit Agreement



--------------------------------------------------------------------------------

FRANKLIN FLOATING RATE MASTER SERIES

as a Lender

By:   /s/ Alex Guang Yu Name:   Alex Guang Yu Title:   Authorized Signatory

BlackRock Limited Duration Income Trust

BlackRock Senior Income Series III

BlackRock Senior Income Series V (f/k/a Granite Finance Limited)

Magnetite Asset Investors III L.L.C.

as a Lender

By:   /s/ Zach [ILLEGIBLE] Name:   Zach [ILLEGIBLE] Title:   Authorized
Signatory

General Electric Capital Corporation, as Administrator for, GE CFS Loan Holding
2006-2 LLC

as a Lender

By:   /s/ Dwayne Coker Name:   Dwayne Coker Title:   Duly Authorized Signatory

FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC:

FIDELITY FLOATING RATE CENTRAL INVESTMENT PORTFOLIO,

as a Lender

By:   /s/ Gary Ryan Name:   Gary Ryan Title:   Assistant Treasurer

Signature Page to Amendment No. 5

to Central Garden & Pet Company Credit Agreement



--------------------------------------------------------------------------------

FIDELITY ADVISOR SERIES II: FIDELITY ADVISOR FLOATING RATE HIGH INCOME FUND,

as a Lender

By:   /s/ Gary Ryan Name:   Gary Ryan Title:   Assistant Treasurer

BALLYROCK CLO 2006-2 LTD,

BALLYROCK Investment Advisors LLC, as Collateral Manager,

as a Lender

By:   /s/ Lisa B. Rymut Name:   Lisa B. Rymut Title:   Assistant Treasurer

DE MEER MIDDLE MARKET CLO 2006-1, LTD.,

as a Lender

By: DE MEER ASSET MANAGEMENT, a division of LaSalle Financial Services Inc., as
Collateral Manager as a Lender By:   /s/ Peter Melloni Name:   Peter Melloni
Title:   Senior Vice President

LightPoint CLO 2004-1, Ltd.

Marquette US/European CLO p.l.c,

as a Lender

By:   /s/ Colin Donlan Name:   Colin Donlan Title:   Director

Signature Page to Amendment No. 5

to Central Garden & Pet Company Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of Amendment
No. 5, dated as of August 27, 2007 (the “Amendment”), to the Credit Agreement,
dated as of February 28, 2006, by and among Central Garden & Pet Company, a
Delaware corporation (the “Company”), the Subsidiary Borrowers from time to time
parties thereto, the financial institutions from time to time parties thereto
(the “Lenders”) and JPMorgan Chase Bank, National Association, as the
administrative agent for the Lenders (the “Administrative Agent”) (as amended by
Amendment No. 1 thereto dated as of May 16, 2006, Amendment No. 2 thereto dated
as of August 24, 2006, Amendment No. 3 thereto dated as of December 8, 2006,
Amendment No. 4 thereto dated as of March 15, 2007 and further amended by the
Amendment, and as the same may from time to time hereafter be amended, restated,
supplemented or otherwise modified, the “Credit Agreement”). Capitalized terms
used in this Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement.

Each of the undersigned, by its signature below, hereby (a) acknowledges and
consents to the execution and delivery of the Amendment by the parties thereto,
(b) agrees that the Amendment and the transactions contemplated thereby shall
not limit or diminish the obligations of such Person arising under or pursuant
to the Collateral Documents and the other Loan Documents to which it is a party,
(c) reaffirms all of its obligations under the Loan Documents to which it is a
party, (d) reaffirms all Liens on the Collateral which have been granted by it
in favor of the Administrative Agent (for itself and the other Holders of
Secured Obligations) pursuant to any of the Loan Documents, and (e) acknowledges
and agrees that each Loan Document executed by it remains in full force and
effect and is hereby reaffirmed, ratified and confirmed. All references to the
Credit Agreement contained in any Loan Document shall be a reference to the
Credit Agreement as so modified by the Amendment and as the same may from time
to time hereafter be amended, restated, supplemented or otherwise modified. The
Amendment is a Loan Document pursuant to the Credit Agreement and shall (unless
expressly indicated therein) be construed, administered, and applied, in
accordance with all of the terms and provisions of the Credit Agreement.

Dated as of August 27, 2007



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Reaffirmation has been duly executed as of the date
first written above.

 

FARNAM COMPANIES, INC.

FOUR PAWS PRODUCTS, LTD.

KAYTEE PRODUCTS INCORPORATED

PENNINGTON SEED, INC.

T.F.H. PUBLICATIONS, INC.

WELLMARK INTERNATIONAL

ALL-GLASS AQUARIUM CO., INC.

CEDAR WORKS, LLC

GRANT LABORATORIES, INC.

GRO TEC, INC.

GULFSTREAM HOME & GARDEN, INC.

INTERPET USA, LLC

MATTHEWS REDWOOD AND NURSERY SUPPLY, INC.

NEW ENGLAND POTTERY, LLC

NORCAL POTTERY PRODUCTS, INC.

OCEANIC SYSTEMS, INC.

PENNINGTON SEED, INC. OF NEBRASKA

PETS INTERNATIONAL, LTD.

PHAETON CORPORATION

SEEDS WEST, INC.

THOMPSON’S VETERINARY SUPPLIES, INC.

 

For each of the foregoing entities

By:    /s/ Stuart W. Booth

Name: Stuart W. Booth

            Its Authorized Signatory

Signature Page to Reaffirmation